         Case 6:20-cv-00893-ADA Document 52 Filed 08/11/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                  §
 BRAZOS LICENSING AND                         §     CIVIL ACTION 6:20-cv-00889-ADA
 DEVELOPMENT,                                 §     CIVIL ACTION 6:20-cv-00891-ADA
           Plaintiff,                         §     CIVIL ACTION 6:20-cv-00892-ADA
                                              §     CIVIL ACTION 6:20-cv-00893-ADA
                                              §     CIVIL ACTION 6:20-cv-00916-ADA
 v.                                           §     CIVIL ACTION 6:20-cv-00917-ADA
                                              §
                                              §
 HUAWEI TECHNOLOGIES CO.,                     §
 LTD. and HUAWEI                              §
 TECHNOLOGIES USA INC.,                       §
            Defendants.                       §

                        MOTION TO ENTER PROPOSED ORDER
TO THE HONORABLE COURT:

       Pursuant to the Court’s Standing Order for Discovery Hearings in Patent Cases, WSOU

respectfully asks the Court to enter the proposed discovery order attached as Exhibit A, which

reflects the Court’s order during the August 4, 2021 hearing. Huawei has declined to join this

motion, contending that the Court’s Standing Order for Discovery Hearings does not require it.

WSOU is filing this motion in an abundance of caution because the hearing was treated as a

discovery hearing, including requiring the parties to submit a joint table. If the Court does not

consider the August 4, 2021 hearing to be a “Discovery Hearing,” such that a motion is not

required, WSOU nevertheless requests entry of the attached order to memorialize the Court’s

August 4, 2021 holdings.
          Case 6:20-cv-00893-ADA Document 52 Filed 08/11/21 Page 2 of 3




Dated: August 11, 2021                       Respectfully submitted,

                                      By:    /s/ Ryan Loveless
                                             James L. Etheridge
                                             Texas Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas Bar No. 24036997
                                             Brett A. Mangrum
                                             Texas Bar No. 24065671
                                             Travis L. Richins
                                             Texas Bar No. 24061296
                                             Jeffrey Huang
                                             Etheridge Law Group, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, TX 76092
                                             Tel.: (817) 470-7249
                                             Fax: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Brett@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com
                                             Jhuang@EtheridgeLaw.com

                                             Mark D. Siegmund
                                             State Bar No. 24117055
                                             mark@waltfairpllc.com
                                             Law Firm of Walt, Fair PLLC.
                                             1508 North Valley Mills Drive
                                             Waco, Texas 76710
                                             Telephone: (254) 772-6400
                                             Facsimile: (254) 772-6432

                                             Counsel for Plaintiff WSOU Investments, LLC

                                CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE]- Document Filing System, to all counsel of record, on August 11,

2021.

                                             /s/ James L. Etheridge
                                             James L. Etheridge
         Case 6:20-cv-00893-ADA Document 52 Filed 08/11/21 Page 3 of 3




                          CERTIFICATE OF CONFERENCE

       WSOU conferred with Huawei by email on August 10 and 11, 2021. Huawei declined to

join this motion.

                                        /s/ James L. Etheridge
                                        James L. Etheridge
